Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected salt bath, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/05/2021.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The claims state, “contacting at least a portion of a glass-based substrate with a first salt bath comprising greater than or equal to 2 wt.% lithium nitrate and at least one of potassium nitrate and sodium nitrate to form an ion-exchanged glass-based substrate”
Given the claims the broadest reasonable interpretation in view of the specification it is presumed for the purpose of this examination that the statement, “comprising greater than or equal to 2 wt.% lithium nitrate…” in claims 1 and 23 is referring to the salt bath and not the “glass-based substrate”
The abstract and specification refer to a lithium-containing glass-based substrate thus this statement is provided for a clear and thorough examination and compact prosecution.


Claim Rejections - 35 USC § 112
The term “substantially free” in claim 11 is a relative term which renders the claim indefinite. The term “substantially free” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is considered “substantially free”.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/087742 referred to as Amin herein after .

At least example discussed in Amin [0105]-[0106] contacts with at least one second salt bath (6 runs)
[0105] states a conventional ion exchange of a lithium glass in a potassium nitrate and sodium nitrate salt bath, repeated herein for convenience:
a salt bath comprising 16 kg of 49 wt% NaNO3 and 51 wt%
KNO3 with 0.5 wt% silicic acid (Si(OH)4 was melted to replicate a standard commercial ion
exchange bath. The second salt bath was maintained at a temperature of 380°C and 120
samples of Example Glass 1 were added to the bath and ion exchanged for 3 hr. and 45 min.
The ion exchange process was repeated for 6 runs. The compressive stress (CS) of the glass
samples was determined after each run as a measure of the degree of poisoning of the salt
bath. That is, it was expected that the compressive stress of the samples would decrease for
each consecutive run due to the increasing concentration of lithium in the bath as a result of
ion exchange.

Amin does suggest removing excess lithium ions with phosphate compounds however states any suggested phosphate added in the “some embodiments” of [0061] of Amin.
Amin specifically states contacting at least a portion of a glass-based substrate (105) with a first salt bath comprising less than or equal to 2 wt.% lithium [0006]-[0007], which overlaps with the claimed range. Amin fails to discuss a range of lithium nitrate over 2 wt. %
MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)


Thus, Amin where Amin discloses the phosphate is optional and discloses contacting at least a portion of the ion-exchanged glass-based substrate with a second salt bath comprising at least one of potassium nitrate and sodium nitrate to form a glass-based article, wherein the glass-based substrate comprises lithium. 
Regarding claim 2, the first salt bath comprises a greater concentration of sodium nitrate than the second salt bath based on the total concentration of each salt bath because the sodium inherently diffuses into the glass substrate in the first run of the salt bath to take place of the lithium as discussed above.
Regarding claim 4-7, Amin discloses the salt bath was maintained at 380 °C for 6 runs and ion exchanged for 3 hours and 45 minutes.

Claims 8, 10-11 and 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Amin as applied above and further in view of Hu (US 20160102011 A1).
Regarding claims 8, Amin discloses a tradition ion exchange treatment to a lithium containing glass and explains how the bath becomes poisoned by the smaller lithium ions diffusing into the bath for the larger sodium or potassium ions.

Hu discloses in at least [0182] submitting a lithium containing glass (Table 2) to multiple ion exchange baths for additional strengthening steps wherein potassium is added to at least the second bath because the first bath was of sodium nitrate exchanged for the lithium.  It would have been obvious to one of ordinary skill in the art to add potassium nitrate to a second bath to compensate for the lithium poisoning discussed by Amin, while still compensating for the ions diffused into the glass or alternatively to add an alkali salt to further diffuse into the glass as taught by Hu, see also [0087].
Regarding claim 10, it would have been obvious to one of ordinary skill in the art to use multiple salt baths, washing determined by the glass or any crystalline structures present Hu [0088] thus it would be obvious to one of ordinary skill in the art to wash the substrates to remove crystalline structures.
Regarding claim 11, Amin discloses the salt baths are substantially free from trisodium phosphate because other phosphates are disclosed and as discussed above Amin discloses including a phosphate is simply one embodiment. Hu does not require TSP for chemically strengthening the glass.
Regarding claim 23, the combined teachings of Amin and Hu disclose the claimed method of claim 23 thus it would be obvious to one of ordinary skill in the art to expect the same properties required by claim 23.
Unexpected results must be commensurate in scope with the claims.  Nothing in the present claims establishes novelty or nonobviousness over the prior art as discussed above.

Conclusion
US 20180251400 A1 [0226] Li poisoning, [0234] at least washing, US 4053679 Li poisoning, US 20200399173, US 20140034544 [0085]


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741